Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20         PageID.1512    Page 1 of 36




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

         BRENDA KLEINKNECHT,

                Plaintiff,
                                                       Case No. 19-cv-11065
                    v.
                                               UNITED STATES DISTRICT COURT JUDGE
 TRILOGY HEALTHCARE OF LAPEER, LLC,                    GERSHWIN A. DRAIN
              ET AL.,

               Defendants.

                                    /
 OPINION AND ORDER (1) GRANTING IN PART AND DENYING IN PART
   DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [#27]; AND
    (2) GRANTING IN PART DEFENDANTS’ RENEWED MOTION TO
                         COMPEL [#38]

       On March 18, 2019, Plaintiff Brenda Kleinknecht (“Plaintiff”) filed a

 complaint in Lapeer County Circuit Court against her former employer, Trilogy

 Healthcare of Lapeer, LLC (“Trilogy”) and Trilogy Management (“Trilogy

 Healthcare”) (together, “Defendants”). See ECF No. 1-1. On April 12, 2019,

 Defendant Trilogy Healthcare timely removed this matter to this Court. ECF No. 1.

 In her Complaint, Plaintiff alleges that she was subject to harassment and retaliation

 based on her disability, in violation of the Michigan Persons with Disabilities Civil

 Rights Act (“PWDCRA”).




                                           1
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20         PageID.1513     Page 2 of 36




       Presently before the Court is Defendants’ Motion for Summary Judgment,

 filed on June 1, 2020.      ECF No. 27.       Defendants’ Motion is fully briefed.

 Defendants’ Renewed Motion to Compel Supplemental Responses to Defendants’

 First Set of Interrogatories and Requests for Production of Documents, Responses

 to Defendants’ Second Set of Requests for Production of Documents, and for

 Sanctions (hereinafter, “Renewed Motion to Compel”), filed on July 29, 2020, is

 also before the Court. ECF No. 38. This Motion is also fully briefed. A hearing on

 both motions was held on September 10, 2020. For the reasons that follow, the Court

 will GRANT IN PART and DENY IN PART Defendants’ Motion for Summary

 Judgment [#27]. Further, the Court will GRANT IN PART Defendants’ Renewed

 Motion to Compel [#38].

                             II. FACTUAL BACKGROUND

    A. Plaintiff’s Employment

       Plaintiff began working for Defendant Trilogy in February 2017 as a Certified

 Nurse’s Assistant (“CNA") in the Lapeer County location. ECF No. 1-1, PageID.12.

 At the time Plaintiff was hired, she was placed on a four-day workweek in eight-

 hour shifts (plus additional overtime) and was assigned a specific hall for her shifts.

 ECF No. 27, PageID.239. Plaintiff contends that at her hiring interview, she

 informed the director of nursing that she is diabetic. ECF No. 32, PageID.610.

 Additionally, Plaintiff asserts that she suffers from a number of chronic ailments,


                                           2
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20          PageID.1514     Page 3 of 36




 including diabetes, kidney disease, high blood pressure, high cholesterol, and

 arthritis. Id.

    B. Plaintiff’s Requests to Change Work Location

        Plaintiff asserts that she informed Defendants that she required

 accommodations in her working schedule in order to monitor her diabetes. ECF No.

 1-1, PageID.13. Defendant Trilogy’s Stonegate Health Campus, the location at

 which Plaintiff was employed, is divided into four main areas, including three halls.

 ECF No. 27, PageID.239. “300 hall” consists of the heaviest load of patients, and

 “100 hall” consists of the fewest number of patients. Id.

        In April 2017, Defendants assigned Plaintiff to a hall that did not allow her to

 take the breaks that she needed in order to monitor her health. ECF No. 1-1,

 PageID.13. She therefore requested that she be moved from “300 hall” to “200 hall.”

 ECF No. 27, PageID.239. Plaintiff allegedly informed then-Director of Nursing

 Kim Miller that she was not timely receiving her breaks while working in “300 hall,”

 which caused her to pass out when she got home from work. Id. at PageID.240.

 Plaintiff’s request was granted approximately one or two days later. Id. The

 following month, Plaintiff purportedly orally requested that she be moved from “200

 hall” to “100 hall,” a request which was also granted. ECF No. 34-2, PageID.987.

 Plaintiff testified that “100 hall” has a lighter patient load, and that it thus allowed

 her to take her requisite breaks. Id. at PageID.986.


                                            3
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20         PageID.1515     Page 4 of 36




     C. Defendants Transition Full-Time Employees to Five-day Policy

       On December 7, 2017, Defendants implemented a new policy requiring

 employees to work either a five-day (full-time) or a three-day (part-time) workweek.

 ECF No. 27, PageID.235. At a staff meeting, Defendants informed employees that

 anyone who could not meet the five-day full-time requirement would be dropped to

 part-time status. ECF No. 32, PageID.611. Plaintiff asserts that she told her

 supervisors during this meeting that she would be unable to work a five-day schedule

 and that she requested an exception to keep her at four days, which was allegedly

 denied. Id. On December 19, 2017, Plaintiff purportedly called Defendants’

 corporate hotline with concerns about the five-day workweek policy, resulting in an

 investigation where no wrongdoing was found. ECF No. 27, PageID.245.

       On December 23, 2017, Plaintiff submitted two items: a handwritten note, and

 a doctor’s note.1 The signed, handwritten note stated, “I will not be able to work 5

 day work weeks effective immediately, as well as 4 consecutive days.” ECF No.32-

 8, PageID.859. The doctor’s note asserted that Plaintiff has a diabetic condition and

 that Plaintiff thus needed to monitor her condition to prevent any future

 complications. Id. at PageID.861. Sometime between January 4 and 10, 2018,

 Plaintiff submitted a second doctor’s note stating, “[i]f [Plaintiff] were able to work


 1
   Between December 7, 2017, the date of Defendants’ policy announcement, and
 December 23, 2017, the date of Plaintiff’s doctor’s note, Plaintiff did not work a
 five-day workweek. ECF No. 27, PageID.235.
                                           4
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20       PageID.1516      Page 5 of 36




 4 days as opposed to 5 days per week, she may be able to better meet the self-care

 requirements as listed above while wearing an insulin pump.” Id. at PageID.878.

       On January 2, 2018, Plaintiff contacted her location’s scheduler to inquire

 about an accommodation. ECF No. 1-1, PageID.14. The scheduler advised Plaintiff

 that the only available accommodation was for her to work alternate weeks of five-

 day and four-day work weeks. Id. Defendants would also require Plaintiff to be on

 call the fourth week of each month. Id. Plaintiff informed Defendants that she would

 be unable to work those hours because of her diabetes. Id. at PageID.15.

     D. Plaintiff Files Charges With the EEOC

       On January 9, 2018, Plaintiff filed a Charge with the EEOC, alleging that she

 submitted a request for an accommodation, which was eventually denied, “on or

 about December 26, 2017,” for her “work schedule be modified to part-time status;

 work 4 day[s] a week 8 hours per day.” ECF No. 27, PageID.245. Defendants allege

 that the Charge was not sent to them until January 11, 2018. Id. Plaintiff purports

 Defendants became aware of the Charge “no later than January.” ECF No. 32,

 PageID.626. On August 9, 2018, the EEOC dismissed Plaintiff’s Charge.2 ECF No.

 27, PageID.246.


 2
   On May 7, 2018, Plaintiff filed a second charge with the EEOC, alleging that her
 termination was the result of retaliation. ECF No. 27, PageID.246. That Charge
 was dismissed on August 23, 2018. Id. Plaintiff did not bring a lawsuit within 90
 days of receiving either dismissal, thus preventing her from asserting any claims
 under the Americans with Disabilities Act (“ADA”). Id. Plaintiff claims she filed
                                          5
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20          PageID.1517     Page 6 of 36




    E. Plaintiff’s Final Months of Employment at Trilogy

       During the final two months of her employment, Plaintiff received written

 warnings for her workplace conduct. ECF No. 27, PageID.245–46. On February

 27, 2018, Nursing Manager Elizabeth “Liz” Lowe investigated two patient concerns

 involving Plaintiff. Id. at PageID.243. One patient allegedly complained Plaintiff

 was rude when giving her a shower, and another patient purportedly complained that

 she had not been in her room and did not give her oxygen or her meal. ECF No. 34-

 2, PageID.1002. On March 12, 2018, Defendants issued a “final written warning”

 to Plaintiff, alleging failure to follow policies and procedures regarding a “positive

 attitude,” as well as failures to follow directives concerning resident investigations.

 ECF No. 32, PageID.615.

       On March 22, 2018, Plaintiff picked up a shift for a fellow Certified Resident

 Care Associate (“CRCA”), Lynne Charbeneau. ECF No. 27, PageID.237. Although

 Charbeneau was scheduled to work on the “300 hall,” Plaintiff allegedly altered the

 schedule without receiving approval to reflect that she would be working on the “100

 hall.” Id. According to Plaintiff, she was never disciplined for switching shifts with

 Charbeneau. ECF No. 32, PageID.618. Defendants allege it is against their policy



 two claims with the MDCR and EEOC: one for failure to accommodate and for
 discrimination in violation of the ADA and PDCRA, filed in January of 2018, and
 the other for retaliation, filed shortly after Plaintiff was fired in April of 2018. ECF
 No. 32, PageID.608.
                                            6
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20         PageID.1518     Page 7 of 36




 and procedure to change the schedule without approval. ECF No. 27, PageID.237.

 Plaintiff provided a text message from Ann Green, who was responsible for

 Plaintiff’s schedule at the time, approving the schedule change so long as a form was

 completed. ECF No. 32, PageID.618. However, Green testified that she could not

 recall if a form was filled out. Id.

       On April 2, 2018, Defendants terminated Plaintiff. ECF No. 1-1, PageID.12.

    F. Defendants’ Present Motions

       There are two motions presently before the Court. First, Defendants move for

 summary judgement on Plaintiff’s disability discrimination and retaliation claims.

 ECF No. 27, PageID.222. Defendants assert that Plaintiff has failed to make a prima

 facie case under the PWDCRA. Id. at PageID.247. Defendants present two

 arguments in support of their present Motion: (1) Plaintiff’s disability discrimination

 claim should be dismissed because Plaintiff is not disabled, qualified for her

 position, or that Defendants’ reasons for any discipline or her termination were

 pretextual; and (2) Plaintiff cannot establish a retaliation claim because she cannot

 identify any decision-maker who was aware of her complaints, or that Defendants’

 reasons for any discipline or her termination were pretextual.

       Plaintiff opposed Defendants’ Motion for Summary Judgment on June 22,

 2020, arguing that there is evidence of biased co-worker/supervisor statements,

 heightened scrutiny, disparate treatment, fabrication and illusory investigation. ECF


                                           7
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20         PageID.1519     Page 8 of 36




 No. 32, PageID.631. Plaintiff thus asserts that summary judgment is not warranted

 at this stage. Id. Defendants filed their Reply on July 7, 2020. ECF No. 37.

       Second, Defendants filed a Renewed Motion to Compel on July 29, 2020.

 ECF No. 38. In this Motion, Defendants move the Court for an Order compelling

 information and documents from Plaintiff, the payment of costs and fees incurred in

 bringing this Motion, and sanctions, pursuant to Federal Rule of Civil Procedure 37.

 Plaintiff filed a Response on August 12, 2020. ECF No. 39. In her Response,

 Plaintiff asserts that the “only issue for this Court to resolve by way of evidentiary

 hearing is whether or not the tardy responses by Plaintiff to Defendants’ requests

 related to handwritten notes violated the court order, and whether that violation was

 wilful [sic].” Id. at PageID.1479–80. Magistrate Judge David R. Grand previously

 granted Defendants’ first Motion to Compel (ECF No. 29) on July 1, 2020. See ECF

 No. 36. Defendants filed a Reply to their Renewed Motion to Compel on August

 18, 2020. ECF No. 40.

                  III. DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

    A. Legal Standard

       Federal Rule of Civil Procedure 56(a) empowers the court to render summary

 judgment forthwith “if the pleadings, depositions, answers to interrogatories and

 admissions on file, together with the affidavits, if any, show that there is no genuine

 issue as to any material fact and that the moving party is entitled to judgment as a


                                           8
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20          PageID.1520     Page 9 of 36




 matter of law." See Redding v. St. Eward, 241 F.3d 530, 532 (6th Cir. 2001). The

 Supreme Court has affirmed the court's use of summary judgment as an integral part

 of the fair and efficient administration of justice. The procedure is not a disfavored

 procedural shortcut. Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986); see also

 Cox v. Kentucky Dept. of Transp., 53 F.3d 146, 149 (6th Cir. 1995).

       The standard for determining whether summary judgment is appropriate is

 "'whether the evidence presents a sufficient disagreement to require submission to a

 jury or whether it is so one-sided that one party must prevail as a matter of law.'"

 Amway Distributors Benefits Ass’n v. Northfield Ins. Co., 323 F.3d 386, 390 (6th

 Cir. 2003) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)).

 The evidence and all reasonable inferences must be construed in the light most

 favorable to the non-moving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

 Corp., 475 U.S. 574, 587 (1986); Redding, 241 F.3d at 532 (6th Cir. 2001). "[T]he

 mere existence of some alleged factual dispute between the parties will not defeat an

 otherwise properly supported motion for summary judgment; the requirement is that

 there be no genuine issue of material fact." Anderson v. Liberty Lobby, Inc., 477

 U.S. 242, 247-48 (1986) (emphasis in original); see also National Satellite Sports,

 Inc. v. Eliadis, Inc., 253 F.3d 900, 907 (6th Cir. 2001).

       If the movant establishes by use of the material specified in Rule 56(c) that

 there is no genuine issue of material fact and that it is entitled to judgment as a


                                            9
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20          PageID.1521     Page 10 of 36




  matter of law, the opposing party must come forward with "specific facts showing

  that there is a genuine issue for trial." First Nat'l Bank v. Cities Serv. Co., 391 U.S.

  253, 270 (1968); see also McLean v. 988011 Ontario, Ltd., 224 F.3d 797, 800 (6th

  Cir. 2000). Mere allegations or denials in the non-movant's pleadings will not

  meet this burden, nor will a mere scintilla of evidence supporting the non-moving

  party. Anderson, 477 U.S. at 248, 252. Rather, there must be evidence on which a

  jury could reasonably find for the non-movant. McLean, 224 F.3d at 800 (citing

  Anderson, 477 U.S. at 252).

     B. Analysis

         In her Complaint, Plaintiff alleges Defendants violated the PWDCRA by

  discriminating against her and retaliated against her on the basis of her disability.

  Like the Americans with Disabilities Act, the PWDCRA prohibits an employer from

  discharging or otherwise discriminating against an employee because of her

  disability, Mich. Comp. Laws § 37.1201(d)(1)(b). Moreover, it imposes a duty on

  the employer to accommodate an individual’s disability absent undue hardship on

  the employer. Id.; see also Peden v. City of Detroit, 680 N.W.2d 857, 863 (Mich.

  2004).

         Defendants argue that summary judgment is appropriate for Plaintiff’s

  disability discrimination and retaliation claims. The Court shall address each claim

  in turn.


                                             10
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20            PageID.1522     Page 11 of 36




            1. Discrimination Claim

               a. Standard under the PWDCRA

        The plaintiff bears the burden of proving a violation of the PWDCRA. See

  Peden v. City of Detroit, 680 N.W.2d 857, 863 (Mich. 2004). In order to establish a

  prima facie case of disability discrimination, the plaintiff must demonstrate that (1)

  she is disabled as defined in the act; (2) the disability is unrelated to her ability to

  perform her job duties; and (3) she has been discriminated against in one of the ways

  delineated in the statute. Id. Once the plaintiff has established that she is a “qualified

  person with a disability” protected by the PWDCRA, she must next demonstrate that

  she has been discriminated against in one of the ways set forth in MCL § 37.1202.

  Like the ADA, the PWDCRA prohibits employers from taking any of a variety of

  measures that adversely affect protected individuals. Id. at 864. If the plaintiff sets

  forth a prima facie case, the burden then shifts to the defendant(s) to rebut the

  presented evidence. Id. (citation omitted).

               b. Disability

                   i.     Whether Plaintiff Qualifies as Disabled under the
                          PWDCRA

        “[T]he PWDCRA generally protects only against discrimination based on

  physical or mental disabilities that substantially limit a major life activity of the

  disabled individual, but that, with or without accommodation, do not prevent the

  disabled individual from performing the duties of a particular job.” Down v. Ann
                                             11
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20           PageID.1523      Page 12 of 36




  Arbor Public Schools, No. 14-10086, 2015 WL 5655866, at *5 (E.D. Mich. Sept.

  2015) (quoting Peden v. City of Detroit, 680 N.W.2d 857, 863 (Mich. 2004)). Not

  every impairment rises to the level of a disability under the PWDCRA. Chiles v.

  Machine Shop, Inc., 606 N.W.2d 398, 406 (Mich. Ct. App. 1999). The PWDCRA

  defines disability, in pertinent part, as follows:

        (i) A determinable physical or mental characteristic of an individual
        which may result from disease, injury, congenital conditions of birth,
        or functional disorder, if the characteristic: (A) ... substantially limits 1
        or more of the major life activities of that individual and is unrelated to
        the individual's ability to perform the duties of a particular job or
        position or substantially limits 1 or more of the major life activities of
        that individual and is unrelated to the individual's qualifications for
        employment or promotion.

  MCL § 37.1103(d)(i)(A).

        Michigan has adopted a three-pronged test to determine whether a plaintiff

  has a disability under the PWDCRA. Down, 2015 WL 5655866, at *5; see also

  Chiles, 606 N.W.2d at 406. First, the court considers whether the plaintiff has a

  physical impairment. Chiles, 606 N.W.2d at 406. Next, the court identifies the life

  activity that the plaintiff is relying upon and determines whether it is a major life

  activity. Id. Finally, the court asks whether the plaintiff’s physical impairment

  “substantially limited the major life activity.” Id. (citation and quotation omitted).

  Major life activities include “caring for oneself, performing manual tasks, walking,

  seeing, hearing, speaking, breathing, learning, and working.” Stevens v. Inland


                                             12
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20            PageID.1524   Page 13 of 36




  Waters, Inc., 559 N.W.2d 61, 64 (Mich. Ct. App. 1996) (quoting 29 C.F.R. §

  1630.2(i)). To determine whether an impairment substantially limits a major life

  activity, this Court is guided by the following factors: (1) the nature and severity of

  the impairment; (2) the duration or expected duration of the impairment; and (3) the

  permanent or expected permanent or long-term effect of the impairment. Miller v.

  Mich. State Police, No. 331406, 2017 WL 3043972, at *4 (Mich. Ct. App. July 18,

  2017) (citation omitted).

        Here, Plaintiff argues that her diabetes interfered with her ability to work.

  ECF No. 32, PageID.623. She cites to a text message exchange with a nursing

  manager as support for her assertion that her diabetes interfered with such an

  activity. Id. Defendants argue that Plaintiff cannot establish that her diabetes

  condition “causes her to be substantially limited in any major life activity.” ECF

  No. 27, PageID.248. In order to avoid summary judgement, the Court emphasizes

  that Plaintiff must show more than a physical impairment. As explained supra,

  Plaintiff must demonstrate that her diabetes “substantially limit[s] one or more major

  life activities” in order for her condition to qualify as a disability.

        Plaintiff points to two doctor’s notes to demonstrate that her blood sugar levels

  must be controlled and that her work may be impaired if she does not properly




                                              13
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20          PageID.1525     Page 14 of 36




  monitor her condition.3 ECF No. 32-13, PageID.899; see also ECF No. 32-8,

  PageID.861, 878. In her deposition, Plaintiff testified that a four-day workweek, as

  opposed to a five-day workweek, would better help her meet self-care requirements

  because she would have more energy. ECF No. 34-2, PageID.993. Moreover, she

  explained that she would feel worn out and exhausted, and that she could not do

  anything else after work or on her free time. Id.

        Defendants argue that Plaintiff cannot establish that her diabetes causes her to

  be substantially limited in any major life activity. ECF No. 27, PageID.248. The

  Court agrees. The record only suggests that if Plaintiff were able to work four days

  as opposed to five days each week, she “may be able to better meet the self-care

  requirements” necessary to her diabetes condition. ECF. No. 32-13, PageID.899

  (emphasis added). Such a schedule-specific job restriction is not sufficient to qualify

  as a substantial impairment on her ability to work. See Kocsis v. Multi-Care

  Management, Inc., 97 F.3d 876, 885 (6th Cir. 1996) (holding that an employer does

  not necessarily regard an employee as disabled “simply by finding the employee to

  be incapable of satisfying the singular demands of a particular job”) (internal citation

  and quotation marks omitted); Chiles v. Machine Shop, Inc., 606 N.W.2d 398, 407–

  08 (Mich. Ct. App. 1999) (holding that, under the PWDCRA, “the inability to


  3
    At the hearing, Plaintiff conceded that the second doctor’s note is more
  demonstrative of her alleged disability as defined by the PWDCRA than the first
  doctor’s note.
                                            14
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20           PageID.1526     Page 15 of 36




  perform a particular job does not constitute a substantial limitation. Instead, the

  impairment must significantly restrict an individual's ability to perform at least a

  wide range of jobs.”) (citations omitted) (emphasis in original).

        Defendants cite to several cases within the Sixth Circuit to support their

  argument that Plaintiff’s condition is insufficient to qualify as a disability within the

  meaning of the PWDCRA. For example, in Mahon v. Crowell, the Sixth Circuit

  explained that “any impairment that only moderately or intermittently prevents an

  individual from performing major life activities is not a substantial limitation.” 295

  F.3d 585, 590–91 (6th Cir. 2002). Similarly, in Brady v. Potter, the Sixth Circuit

  held that plaintiff’s diabetes was not a disability because it did not “substantially

  limit[ ] one or more major life activities” where the plaintiff was capable of caring

  for herself, performing manual tasks, walking, seeing, hearing, speaking, breathing,

  learning, working, had gone over a year without missing a single day of work, and

  was able to manage her condition with an insulin pump, diet, and managing her

  blood sugar through drinks and snacks. 273 F. App’x 498, 502–03 (6th Cir. 2008).

        Here, the Court finds that Plaintiff similarly did not adequately plead that her

  diabetes substantially limited any major life activity. The Court takes notice that

  Plaintiff received monthly attendance bonuses on four occasions, which were

  automatically awarded if an employee did not call off for the entire month. ECF.

  No. 34-2, PageID.1018. Moreover, the Court finds that, without more, Plaintiff’s


                                             15
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20           PageID.1527     Page 16 of 36




  testimony that she felt “worn out” and “exhausted” to the point that she was unable

  to “do anything else after work” or in her free time is not enough to establish Plaintiff

  has a disability under the PWDCRA.

                   ii.   Whether Defendants Regarded Plaintiff as Disabled
                         under the PDCRA

        Regardless of whether Plaintiff was actually disabled within the meaning of

  the PWDCRA, she can also demonstrate a disability if she can show that she is

  “regarded as having a determinable physical or mental characteristic.”             MCL

  § 37.1103(d)(iii). “[D]efendants could be found to have violated subsection 103(d)

  of the PWDCRA if [they] discriminated against [P]laintiff on the basis of a perceived

  disability.” Chiles v. Machine Shop, Inc., 606 N.W.2d 398, 406 (Mich. Ct. App.

  1999). Plaintiff must still prove that Defendants perceived that she was actually

  “disabled” within the meaning of the PWDCRA. Id. (citation omitted). She must

  identify evidence that Defendants regarded her as having an impairment that

  substantially limited a major life activity. Id. “[S]howing that an employer thought

  that [she] was somehow impaired is not enough[.]” Id.

        Here, Plaintiff asserts that “there is no dispute that Defendant regarded

  Plaintiff as disabled for purposes of the PDCRA [sic], given that Defendant Trilogy

  attempted to accommodate a request made under the statute.”               ECF No. 32,

  PageID.624 (emphasis in original). Defendants contest this argument in their Reply.

  See ECF No. 37, PageID.1306–07.           To determine whether there is sufficient
                                             16
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20          PageID.1528    Page 17 of 36




  evidence to establish that Defendants perceived Plaintiff as being disabled within

  the meaning of the PWDCRA, the Court again applies the three-step process utilized

  by the Michigan Court of Appeals in Chiles. First, the Court must determine whether

  the evidence establishes that Plaintiff’s diabetes was a physical impairment. Chiles,

  606 N.W.2d at 407. The parties do not appear to dispute that diabetes constitutes a

  physical impairment. The provided doctor’s notes indicate that Plaintiff is diabetic.

  ECF No. 32-13, PageID.899; ECF No. 32-8, PageID.861, 878.

        Second, the Court must determine whether Plaintiff identified a “major life

  activity” that was affected by her physical impairment. Chiles, 606 N.W.2d at 407.

  As discussed supra, the Court finds that Plaintiff did not adequately plead that her

  diabetes substantially limited any major life activity. Brady v. Potter, 273 F. App’x

  498, 502–03 (6th Cir. 2008). Plaintiff’s claim that Defendants regarded her as

  disabled is based on the contention that Defendants accommodated Plaintiff’s

  requests. ECF No. 32, PageID.624. However, there is no evidence suggesting that

  any managerial-level employee believed Plaintiff’s diabetes substantially limited her

  alleged major life activity of working. Indeed, Plaintiff does not cite to any evidence

  in the record to support her argument that Defendants regarded Plaintiff as disabled.4



  4
   The Court takes notice that Plaintiff cites to a text message exchange with unit
  manager Liz Lowe for the proposition that Plaintiff’s diabetes interfered with
  working. See ECF No. 32, PageID.623. In this exchange, Plaintiff informs Ms.
  Lowe that her sugar levels were “all over the place” and making her “feel awful.”
                                            17
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20          PageID.1529    Page 18 of 36




  See id. While the Court recognizes Defendants’ efforts to accommodate their

  employee’s health concerns, this does not mean, for purposes of establishing a

  PWDCRA claim, that Defendants regarded her as disabled. Plant v. Morton Intern.,

  212 F.3d 929, 938 (6th Cir. 2000) (rejecting plaintiff’s contention that he was

  “regarded as” disabled within the meaning of the ADA by pointing to the portion of

  the record in which his supervisor admitted he was aware of his medical restrictions

  and decision to modify his responsibilities based on them).

        In the final step, the Court must determine if Plaintiff establishes a genuine

  issue of material fact with respect to whether her diabetes “substantially” limited a

  major life activity. Chiles, 606 N.W.2d at 408. To reiterate, the Court is guided by

  the following factors to determine whether an impairment substantially limits a

  major life activity: (1) the nature and severity of the impairment; (2) the duration or

  expected duration of the impairment; and (3) the permanent or expected permanent

  or long-term effect of the impairment. Miller v. Mich. State Police, No. 331406,

  2017 WL 3043972, at *4 (Mich. Ct. App. July 18, 2017) (citation omitted). In the

  preceding section, the Court concluded that Plaintiff did not adequately plead that

  her diabetes substantially limited any major life activity. Plaintiff was able to

  demonstrate perfect attendance for several months.             See ECF No. 34-2,



  ECF No. 34-5, PageID.1034. In response, Ms. Lowe stated that she hoped Plaintiff
  feels better. Id.
                                            18
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20         PageID.1530     Page 19 of 36




  PageID.1018. Moreover, Plaintiff’s doctor’s notes did not state that she required an

  accommodated work schedule.          ECF No. 32-8, PageID.861.           Under these

  circumstances, it is difficult to see how Defendants could perceive that Plaintiff

  suffered from an impairment that substantially limited a major life activity. Even if

  Defendants properly recognized Plaintiff as a diabetic, they could not have regarded

  Plaintiff as disabled within the meaning of the PWDCRA.

        In sum, the Court finds that Plaintiff has not presented sufficient evidence to

  establish that she was (1) actually disabled as defined under the PWDCRA, or (2)

  regarded as disabled under the PWDCRA at the time of Defendants’ allegedly

  discriminatory actions.

               c. Qualification for Position

        Even if Plaintiff was able to satisfy the first element of a discrimination claim

  under the PWDCRA, her claim would still fail. The Court finds that Plaintiff is also

  unable to satisfy the qualification element. Peden v. City of Detroit, 680 N.W.2d

  857, 864 (Mich. 2004). “An employee is qualified if [she] was performing her job

  at a level that meets the employer’s legitimate expectations.” Town v. Mich. Bell

  Tel. Co., 568 N.W.2d 64, 69 (Mich. 1997).

        Here, Plaintiff argues that “[w]ith the exception of [] two incidents, which

  occur at the very end of [her] employment, all evidence indicates that [she] was

  performing her job.” ECF No. 32, PageID.624. The Court takes notice that Plaintiff


                                            19
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20         PageID.1531     Page 20 of 36




  received a raise on January 11, 2018. Id. Deborah Edwards, Plaintiff’s unit manager

  at the time, testified that she did not have any concerns about Plaintiff’s behavior

  when she was reporting to her. ECF No. 32-2, PageID.660. She also described

  Plaintiff as a “pleasant and good worker,” but proceeded to explain that she was not

  surprised when Plaintiff was terminated. Id.

        Defendants contest Plaintiff’s argument that she is qualified, asserting that

  Plaintiff was “coached and disciplined on multiple occasions.”         ECF No. 27,

  PageID.250. Defendants emphasize that Plaintiff neglected the care of her patients,

  was offensive to her patients, refused to follow policy and procedure, and altered the

  employee assignment sheet. ECF No. 27, PageID.250. Defendants argue Plaintiff’s

  performance issues prevent Plaintiff from creating a genuine issue of material fact

  that she is qualified for her position. Smith v. Walmart Corp., No. 240569, 2003 WL

  22339166, at *2 (Mich. Ct. App. Oct. 14, 2003) (finding that plaintiff was unable to

  create a genuine issue of material fact that he was qualified for his position because

  he was counseled for his performance and “changing his work schedule without

  notification or approval from a supervisor”). Plaintiff argues that, unlike Smith, she

  received approval to change shifts and followed policy and procedure while doing

  so. ECF No. 32, PageID.625. However, as previously discussed, Plaintiff has not

  provided evidence that she completed a shift change form.            Id.   Moreover,




                                           20
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20         PageID.1532    Page 21 of 36




  Defendants emphasized at the hearing that Plaintiff’s deposition reveals she was

  aware of the procedures for a shift change. See also ECF No. 34-2, PageID.1003.

        Plaintiff concedes that she was disciplined on multiple occasions. ECF No.

  32, PageID.615. Plaintiff contends that Defendants’ cited failures in patient care

  were fabricated by Defendant Trilogy to justify her termination. ECF No. 32,

  PageID.625. She emphasizes the absence of any written complaints or summaries

  of oral complaints from residents in her personal file; Plaintiff thus argues that

  Defendants should be precluded from relying on such evidence. Id. Plaintiff further

  argues that under the Bullard-Plawecki Employee Right to Know Act, MCL

  § 423.501 et seq., Defendants are prevented from using information that was not, but

  should have been, included in the personnel record. Id.

        The Court emphasizes once more that Plaintiff does not dispute that she was

  disciplined. Further, the Court denotes that the evidentiary record in this matter

  includes an employee counseling record form, detailing a failure to follow standards

  and policies and procedures; specifically, this form includes details of Plaintiff’s

  failure to follow directions, including around residents. ECF No. 32-9, PageID.884.

  Plaintiff signed this form and did not deny that she entered the residents’ room after

  she found out they were complaining about her; rather, she simply states she was

  “absolutely not told” not to enter the rooms. Id. at PageID.885. The Court ultimately

  finds MCL § 523.502 is inapplicable here.


                                           21
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20         PageID.1533    Page 22 of 36




        In sum, the Court finds that Plaintiff’s disciplinary issues undermine her

  ability to establish that she was qualified for her position. Plaintiff thus cannot

  satisfy the second requisite element of a discrimination claim under the PWDCRA.

        Accordingly, the Court concludes that summary judgment in favor of

  Defendants on Plaintiff’s discrimination claim is warranted.5

           2. Retaliation Claim

               a. Standard under the PWDCRA

        The PWDCRA prohibits an employer from retaliating against an employee

  who has either opposed a violation of the act or asserted his rights under the act.

  MCL § 37.1602(a).       Retaliation claims based on circumstantial evidence are

  governed by the McDonnell Douglas burden-shifting framework. See Mickey v.

  Zeidler Tool & Die Co., 516 F.3d 516, 523 (6th Cir. 2008). To establish a prima

  facie case of unlawful retaliation under the PWDCRA, the plaintiff must establish

  (1) that she engaged in a protected activity; (2) that was known by the defendant; (3)

  that the defendant took an action adverse to the plaintiff; and (4) there was a causal

  connection between the protected activity and the adverse action. Bachman v. Swan

  Harbour Assoc., 653 N.W.2d 415, 435 (Mich. Ct. Ap. 2002) (citation and quotation

  marks omitted). “If the plaintiff establishes a prima facie case of retaliation, the



  5
    At the hearing, Plaintiff emphasized that the gravamen of her Complaint is her
  retaliation claim.
                                           22
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20           PageID.1534     Page 23 of 36




  burden shifts to the defendant to establish a legitimate, nondiscriminatory reason for

  the adverse employment action.” Penny v. United Parcel Serv., 128 F.3d 408, 417

  (6th Cir. 1997). The plaintiff bears the burden of proving that the defendant’s

  proffered reason for the adverse action was merely pretextual. Id. This burden is

  not onerous; rather it is one that is easily met. Nguyen v. City of Cleveland, 229 F.3d

  559, 563 (6th Cir. 2000).

        Here, Plaintiff alleges that Defendants retaliated against her for engaging in

  protected activities in violation of the PWDCRA, Mich. Comp. Laws § 37.1602(a).

  Specifically, Plaintiff alleges that Defendants terminated her on April 2, 2018 in

  retaliation of her complaints, including [the Michigan Department of Civil Rights

  (“MDCR”) and EEOC], regarding her discriminatory treatment. ECF No. 32,

  PageID.608; see also ECF No. 1-1, PageID.16.

               b. Protected Activity

        In their present Motion, Defendants do not dispute whether Plaintiff was

  engaged in protected activity. One way a plaintiff can demonstrate she was engaged

  in a protected activity is by (1) making a charge; (2) filing a complaint; or (3)

  testifying, assisting, or participating in an investigation, proceeding, or hearing under

  the PWDCRA. Bachman v. Swan Harbour Assoc., 653 N.W.2d 415, 437 (Mich. Ct.

  Ap. 2002). Here, Plaintiff filed two claims with the MDCR and EEOC: one for

  failure to accommodate and for discrimination in violation of the ADA and


                                             23
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20       PageID.1535    Page 24 of 36




  PWDCRA, which was filed in January 2018, and the other for retaliation, which was

  filed in April 2018. ECF No. 32, PageID.608. Plaintiff thus satisfies the first

  requisite element of a retaliation claim under the PWDCRA.

              c. Defendants’ Knowledge of Plaintiff’s Engagement in Protected
                 Activity

        Defendants argue that Plaintiff cannot show that the protected activity she

  engaged in was known by any person who made or participated in the decision to

  terminate her. ECF No. 27, PageID.251. This argument relates to the second

  element of a retaliation claim under the PWDCRA.

        Director of Nursing Marcell Rust testified that she made the decision to

  terminate Plaintiff. ECF No. 32, PageID.626. Defendants argue that, because

  Plaintiff concedes that Ms. Rust was unaware of her EEOC charge(s), her retaliation

  claim fails. ECF No. 37, PageID.1308. In her deposition, Plaintiff was asked if she

  had “any evidence that [Ms. Rust] knew about [her] EEOC charge,” to which she

  responded, “No.” ECF No. 28-1, PageID.286. However, Plaintiff emphasizes that

  Defendants’ Human Resources generalist, Colleen Hunter, was aware of the EEOC

  charges. ECF No. 32, PageID.627. Indeed, Ms. Hunter testified that she was aware

  that there was an investigation and a complaint filed with an investigation made by

  the MDCR into Plaintiff’s termination. ECF No. 34-14, PageID.1263. Plaintiff also

  highlights that the EEOC listed Ms. Hunter as a point of contact. See ECF No. 34-

  7. The Court takes notice that Defendants received an email from the EEOC on
                                          24
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20          PageID.1536    Page 25 of 36




  January 11, 2018, titled “Digital Notice of Charge of Discrimination.” ECF No. 32-

  8, PageID.866. The EEOC also sent a letter to Ms. Hunter on January 18, 2018. Id.

        The Court finds that there is a dispute of material fact as to whether Ms.

  Hunter provided input into Plaintiff’s termination. Ms. Rust testified that there were

  a “couple of other people involved in any decisions made vis-à-vis discipline,

  including termination.” ECF No. 34-6, PageID.1064. Ms. Rust listed Ms. Hunter

  as someone involved in such decision making. Id. Defendants argue that Plaintiff’s

  focus on Ms. Hunter’s knowledge is “misplaced.” ECF No. 37, PageID.1308. At

  the hearing, the parties again disputed whether a decision maker was aware of the

  protected activity at issue in this matter.

        In sum, the Court finds that the record contains enough evidence to establish

  that questions of material fact exist regarding Defendants’ knowledge of Plaintiff’s

  engagement in protected activity. Plaintiff thus satisfies the second requisite element

  of a retaliation claim under the PWDCRA.

               d. Causal Connection

        Defendants do not contest the third element of a relation claim under the

  PWDCRA. They instead focus the remainder of their argument on Plaintiff’s

  alleged failure to establish causation, the fourth requisite element of a retaliation

  claim. See ECF No. 27, PageID.252.




                                                25
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20          PageID.1537    Page 26 of 36




        A plaintiff demonstrates causation by demonstrating that the employer “took

  an adverse action because of the protected activity, not merely after the protected

  activity.” Carter v. Gen. Motors Corp., No. 281415, 2009 WL 562983, at *2 (Mich.

  Ct. App. Mar. 5, 1009). In the absence of direct evidence of the causal connection,

  a plaintiff can establish causation by showing temporal proximity between the

  employer’s knowledge of the protected activity and the adverse employment action.

  Barrett v. Whirlpool Corp., 556 F.3d 502, 517 (6th Cir. 2009). “Where an adverse

  employment action occurs very close in time after an employer learns of a protected

  activity, such temporal proximity between the events is significant enough to

  constitute evidence of a causal connection for the purposes of satisfying a prima

  facie case of retaliation.” Montell v. Diversified Clinical Servs., Inc., 757 F.3d 497,

  505 (6th Cir. 2014).

        Here, the alleged documented disciplinary violations took place after notice

  of the EEOC charge was given on January 11, 2018. Specifically, Defendants cite

  to an investigation of two patient concerns regarding Plaintiff on February 27, 2018.

  ECF No. 27, PageID.243. Defendants also cite to a final written warning on March

  7, 2018. Id. Plaintiff was terminated shortly thereafter on April 2, 2018. Id.

  Because this adverse employment action occurred very close in time to Defendants’

  knowledge of the protected activity—approximately six weeks—the Court finds that




                                            26
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20            PageID.1538      Page 27 of 36




  Plaintiff has presented enough evidence to demonstrate a causal connection.

  Plaintiff thus satisfies the fourth requisite element of a prima facie case of retaliation.

                e. Pretext

         To reiterate, once “the plaintiff establishes a prima facie case of retaliation,

  the burden shifts to the defendant to establish a legitimate, nondiscriminatory reason

  for the adverse employment action.” Penny v. United Parcel Serv., 128 F.3d 408,

  417 (6th Cir. 1997). The plaintiff bears the burden of proving that the defendant’s

  proffered reason for the adverse action was merely pretextual. Id. The plaintiff can

  demonstrate that the stated reason for her termination was pretextual by proving:

  “(1) that the proffered reasons had no basis in fact, (2) that the proffered reasons did

  not actually motivate [her discharge], or (3) that they were insufficient to motivate

  discharge.” Blizzard v. Marion Tech. Coll., 698 F.3d 275, 285 (6th Cir. 2012)

  (internal citation and quotation marks omitted) (emphasis in original). This test

  “need not be applied rigidly.” Id. The Sixth Circuit has explained that “[p]retext is

  a commonsense inquiry: did the employer fire the employee for the stated reason or

  not?” Chen v. Dow Chem. Co., 580 F.3d 394, 400 n.4 (6th Cir. 2009).

         As detailed in previous sections, Defendants explain that they terminated

  Plaintiff on the basis of patient complaints and alteration of the hallway schedule.

  ECF. No. 27, PageID.252–53.           Plaintiff contests this reasoning, arguing that

  Defendants fabricated the patient complaints. ECF No. 32, PageID.630. Plaintiff


                                              27
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20           PageID.1539     Page 28 of 36




  thus appears to argue the first prong as set forth by the Sixth Circuit: that Defendants’

  proffered reasons had no basis in fact. Blizzard, 698 F.3d at 285. Plaintiff submits

  her deposition testimony in support of her argument. ECF No. 32, PageID.630.

  There, Plaintiff testified that at least one of the nurses informed her that “she wrote

  something and she didn’t want to and she didn’t even sign her name.” ECF No. 34-

  2, PageID.1001. Further, Plaintiff emphasizes that she denied all alleged misconduct

  at the time Defendants’ disciplined her. ECF No. 32, PageID.631; see also ECF No.

  34-6, PageID.1077. The Court finds that Plaintiff’s testimony sufficiently casts

  doubt on the validity of Defendants’ termination decision.

        In sum, the Court concludes that issues of material fact remain as to whether

  Defendants’ proffered reason for terminating Plaintiff’s employment was pretextual.

  Accordingly, the Court will deny summary judgment on Plaintiff’s retaliation claim.

                      IV. DEFENDANTS’ RENEWED MOTION TO COMPEL

     A. Legal Standard

        Federal Rules of Civil Procedure 33 and 34 allow a party to serve

  interrogatories and requests for production of documents on an opposing party. Fed.

  R. Civ. P. 33, 34. A party receiving these types of discovery requests has thirty days

  to respond with answers or objections. Fed. R. Civ. P. 33(b)(2), 34(b)(2)(A). Under

  Rule 37(a)(4), “an evasive or incomplete disclosure, answer, or response must be

  treated as a failure to disclose, answer, or respond.” Fed. R. Civ. P. 37(a)(4).


                                             28
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20          PageID.1540   Page 29 of 36




  Additionally, Rule 26(e)(1)(A) requires a plaintiff to supplement her responses in a

  timely manner. If the receiving party fails to respond to interrogatories or requests

  for production, Rule 37 provides the party who sent the request the means to file a

  motion to compel. Fed. R. Civ. P. 37(a)(3)(B)(iii), (iv).

        Furthermore, a party can seek sanctions against any party who disobeys a

  court’s discovery order. Fed. R. Civ. P. 37(b)(2). Rule 37(b)(2) provides, in

  pertinent part:

               (b) Failure to Comply With a Court Order.

                                  ***

               (2) Sanctions Sought in the District Where the Action Is Pending

                     (A) For Not Obeying a Discovery Order. If a party or a
                     party’s officer, director, or managing agent … fails to obey
                     an order to provide or permit discovery, including an order
                     under Rule 26(f), 35, or 37(a), the court where the action
                     is pending may issue further just orders. They may include
                     the following:

                                  ***

                            (ii) prohibiting the disobedient party from
                            supporting or opposing designated claims or
                            defenses, or from introducing designated matters in
                            evidence;

                                  ***

                            (v) dismissing the action or proceeding in whole or
                            in part;

                                  ***
                                           29
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20          PageID.1541     Page 30 of 36




                           (vii) treating as contempt of court the failure to obey
                           any order except an order to submit to a physical or
                           mental examination.

                                  ***

                     (C) Payment of Expenses. Instead of or in addition to the
                     orders above, the court must order the disobedient party,
                     the attorney advising that party, or both to pay the
                     reasonable expenses, including attorney’s fees, caused by
                     the failure, unless the failure was substantially justified or
                     other circumstances make an award of expenses unjust.

  Rule 37’s authorization of monetary sanctions is limited to expenses “caused by the

  failure to comply with discovery orders.” First Bank of Marietta v. Hartford

  Underwriters Ins. Co., 307 F.3d 501, 517 n.13 (6th Cir. 2002) (citation omitted).

     B. Analysis

        While Defendants’ Motion for Summary Judgment was pending, Defendants

  filed the instant Renewed Motion to Compel. ECF No. 38. Specifically, Defendants

  request that this Court enter an Order requiring Plaintiff to: (1) provide full and

  complete responses supplementing Plaintiff’s incomplete responses to Defendants’

  First Set of Interrogatories and Document Request Nos. 1, 5, 7, 8, 10, and 16 from

  Defendant Trilogy’s First Discovery Requests, without objections, within seven (7)

  days; (2) provide full and complete responses to Defendants’ Second Set of Requests

  for Production of Documents, without objections, within seven (7) days; (3) pay

  Defendants’ reasonable costs and attorney fees incurred in bringing the instant


                                            30
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20          PageID.1542     Page 31 of 36




  Motion and Defendants’ initial Motion to Compel (ECF No. 29); and (4) impose

  sanctions on Plaintiff for her defiance of this Court’s prior discovery order. Id. at

  PageID.1352. In an Order from July 1, 2020, Magistrate Judge David R. Grand

  granted Defendants’ first Motion to Compel, ordering Plaintiff to “provide full and

  complete supplemental responses to Defendant’s First Set of Interrogatories and

  Document Request Nos. 1, 5, 7, 8, 10, and 16 from Defendant’s First Discovery

  Requests” and to “provide full and complete responses to Defendant’s Second Set

  of Requests for Production of Documents” by July 15, 2020.               ECF No. 36,

  PageID.1299. Moreover, Magistrate Judge Grand warned Plaintiff that her failure

  to comply with the Order “may result in the imposition of an appropriate sanction,

  up to and including dismissal of her case.” Id.

        1. Outstanding Discovery Requests

        In their Motion, Defendants assert that Plaintiff has failed to provide the court-

  ordered supplemental responses to either their (1) First Set of Interrogatories and

  Requests for Production of Documents (“First Discovery Requests”); or (2) Second

  Set of Requests for the Production of Documents (“Second Discovery Requests”).

  ECF No. 38, PageID.1344. In her Response, Plaintiff does not dispute that she failed

  to comply with her discovery obligations as ordered by Magistrate Judge Grand by

  July 15, 2020. ECF No. 39, PageID.1480. Plaintiff’s counsel asserts that when he

  was notified of missing documents, he attempted, “at length,” to satisfy Defendants’


                                            31
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20        PageID.1543   Page 32 of 36




  counsel’s demands. Id. at PageID.1481. Plaintiff’s counsel admits that these

  attempts failed. Id.

        At the hearing, the parties agreed that Plaintiff has now complied with the

  Court’s prior Order as it relates to Defendants’ Second Discovery Requests.

  Defendants now move for the Court to require supplemental responses to their First

  Discovery Requests. Accordingly, the Court will limit its analysis of Defendants’

  present Motion with this updated information.

        Pursuant to Federal Rule of Civil Procedure 34(b)(2)(A), Plaintiff was

  required to provide supplemental responses Defendants’ First Discovery Requests.

  On July 1, 2020, Magistrate Judge Grand ordered Plaintiff to provide “full and

  complete” supplemental responses to these requests. As of the date of this writing,

  Plaintiff has failed to provide responses, or information on when her responses will

  be served, excluding handwritten notes, which were filed on August 26, 2020 (ECF

  No. 41).6

        Plaintiff has consistently failed to meet her discovery obligations. Plaintiff

  continues to avoid her obligation to provide full and complete responses to

  Defendants’ discovery requests. Pursuant to Rule 34(b)(2)(A), this Court orders


  6
   Defendants emphasize that Plaintiff produced these documents “more than eight (8
  months after they were initially requested, forty-one (41) days after Plaintiff was
  required to produce these records pursuant to the Court Order, (Dkt.#36), and not
  until after Defendants were forced to file two motions to compel.” ECF No. 42,
  PageID.1506 (emphasis in original) (footnote omitted).
                                          32
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20        PageID.1544   Page 33 of 36




  Plaintiff, for the second time, to supplement and complete her initial responses to

  Request Nos. 1, 5, 7, 8, 10, and 16 from Defendant Trilogy’s First Discovery

  Requests, without objections, within seven (7) days.

         2. Defendants’ Request for Costs and Attorney’s Fees

         Defendants request the Court award them reasonable costs and attorney fees

  incurred in bringing the instant Motion, as well as their first Motion to Compel. In

  his July 1, 2020 Order, Magistrate Judge Grand did not award attorney’s fees or

  costs; however, he did warn Plaintiff that “her failure to comply with this Order or

  to discharge her other discovery obligations may result in the imposition of an

  appropriate sanction.” ECF No. 36, PageID.1299. Plaintiff was given a clear

  deadline to provide full and complete responses to Defendants’ discovery requests,

  yet, she failed to comply with this Order. Indeed, Plaintiff’s counsel admits that

  formal responses were not provided by this required date.            ECF No. 39,

  PageID.1480.

         While the Court acknowledges Plaintiff’s willingness to resolve any

  outstanding discovery disputes amicably, ECF No. 39, PageID.1481, the Court

  agrees with Defendants that Plaintiff was provided ample time to comply with this

  Court’s Order, ECF No. 38, PageID.1349. Moreover, the Court finds that Plaintiff’s

  admitted failure to comply with her discovery obligations is not substantially

  justified.   Accordingly, pursuant to Rule 37(b)(2)(C), the Court will grant


                                          33
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20        PageID.1545    Page 34 of 36




  Defendants’ request for costs and attorney fees incurred in bringing the instant

  Renewed Motion to Compel and Defendants’ initial Motion to Compel.

        3. Defendants’ Request for Sanctions

        As mentioned in the preceding section, this Court’s July 1, 2020 Order warned

  Plaintiff of appropriate sanctions, up to and including dismissal of her case, should

  she fail to satisfy her required discovery obligations. Defendants bring the instant

  Renewed Motion to Compel for Plaintiff’s failure to comply with this Court’s Order.

  Defendants thus request this Court to impose sanctions pursuant to Federal Rule of

  Civil Procedure 37(b)(2)(A). ECF No. 38, PageID.1350. In her Response, Plaintiff

  argues Defendants’ request amounts to “extraordinary relief[.]”       ECF No. 39,

  PageID.1480–81.

        In their Renewed Motion, Defendants request this Court impose the following

  sanctions: preclusion of documents; a show cause order; payment of attorneys’ fees

  and costs; and any other sanctions this Court deems just and appropriate. ECF No.

  38, PageID.1350–51. In light of Plaintiff’s admitted failure to comply with this

  Court’s discovery orders, and the parties’ arguments at the hearing, this Court finds

  that sanctions, pursuant to Rule 37(b)(2)(A), on Plaintiff and her counsel, are

  appropriate. The Court emphasizes once more that Plaintiff and her counsel were

  on notice of this Court’s readiness to impose appropriate sanctions. See ECF No.

  36, PgeID.1299.


                                           34
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20          PageID.1546   Page 35 of 36




        Accordingly, pursuant to Rule 37(b)(2)(A), this Court will require Plaintiff to

  pay an additional $500.00 for her willful defiance of the Court’s July 1, 2020 Order.

                             V. CONCLUSION AND ORDER

        For the reasons discussed herein, it is ORDERED that Defendants’ Motion

  for Summary Judgment [#29] is GRANTED IN PART and DENIED IN PART.

  The Court GRANTS Defendants’ Motion as to Plaintiff’s discrimination claim. The

  Court DENIES Defendants’ Motion as to Plaintiff’s retaliation claim.

        IT IS FURTHER ORDERED that Defendants’ Renewed Motion to Compel

  Supplemental Responses to Defendants’ First Set of Interrogatories and Requests

  for Production of Documents, Responses to Defendants’ Second Set of Requests for

  Production of Documents [#38] is GRANTED IN PART as follows:

        a. Plaintiff is ordered to provide full and complete supplemental responses to

           the First Set of Interrogatories and Document Request Nos. 1, 5, 7, 8, 10,

           and 16 from Defendant Trilogy’s First Discovery Requests, without

           objections, within seven (7) days of this Order;

        b. Plaintiff is ordered to pay Defendants’ reasonable costs and attorneys’ fees

           incurred in bringing their Renewed Motion to Compel and their First

           Motion to Compel; and

        c. Plaintiff is ordered to pay an additional $500.00 for her willful defiance of

           the Court’s July 1, 2020 Order.


                                           35
Case 2:19-cv-11065-GAD-DRG ECF No. 45 filed 09/17/20      PageID.1547      Page 36 of 36




        IT IS FURTHER ORDERED that the Parties shall comply with the

  following amended scheduling order:

      YOU WILL RECEIVE NO FURTHER NOTICE OF THESE DATES

     Settlement Conference before                 October/November 2020
     Magistrate Judge David R. Grand

     Motions in Limine due:                         November 23, 2020

     Final Pretrial Order due:                      November 23, 2020

     Final Pretrial Conference Date:          December 1, 2020 at 10:00 a.m.

     Trial Date:                               December 7, 2020 at 9:00 a.m.



        IT IS SO ORDERED.

  Dated:      September 17, 2020

                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge

                           CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
              September 17, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                         36
